Citation Nr: 0327747	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to an increased evaluation for the residuals 
of a laceration of the right hand, currently evaluated 
as noncompensably disabling.

2.	Entitlement to service connection for a left hand 
disability.

3.	Entitlement to service connection for bilateral 
impingement syndrome of the shoulders as secondary to 
the service-connected right hand disability.

4.	Entitlement to service connection for a bilateral elbow 
condition as secondary to the service-connected right 
hand disability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
that denied the veteran's claims of entitlement to service 
connection for elbow, shoulder, and left hand conditions, and 
continued the veteran's evaluation for his service connected 
right hand condition at a noncompensable evaluation.  The 
veteran was scheduled for a hearing in March 2003, but failed 
to report for that hearing.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  In the instant case, the Board notes that 
it does not appear that the veteran has been provided the 
proper information under the VCAA as to which party is 
responsible for obtaining which evidence.  Upon remand, the 
RO should ensure that the veteran has received all required 
notice under the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, this case is REMANDED for the following 
development:

1.	The RO should contact the veteran and request that he 
provide the names and addresses of any medical 
providers who have treated him for any hand, elbow, 
or shoulder condition since service.  After obtaining 
the necessary releases, the RO should obtain these 
records and associate them with the claims folder.

2.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must also ensure 
that all notice obligations under Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) 
and other applicable legal criteria, are complied 
with and satisfied.

4.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, to include a VA examination if warranted, the 
RO should adjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.  The RO 
must provide adequate reasons and bases for its 
determination.  Readjudication should include 
consideration of all evidence associated with the 
claims files since the last statement or supplemental 
statement of the case.  Thereafter a supplemental 
statement of the case should be issued, with an 
appropriate opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




